PER CURIAM.
MCI Telecommunications Corp. (MCI), appeals from the Tax Court’s determination that the “highest and best use” of its property at 271 Mt. Pleasant Avenue, West Orange, is “a special purpose telecommunication facility.” MCI had challenged the valuation of the property for the years 1995 and 1996. The matter was tried by Judge Roger M. Kahn.
On appeal, MCI contends that Judge Kahn erred: (1) by concluding that highest and best use of the property was that of a special purpose telecommunication facility; (2) by failing to consider MCI’s expert’s evaluation approach; and (8) by failing to consider functional obsolescence in applying the cost approach.
We affirm substantially for the reasons expressed by Judge Kahn in his October 27,1998 written opinion.
Affirmed.